Citation Nr: 1220021	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for low back disability. 

2.  Entitlement to service connection for neck/cervical spine disability, including as secondary to low back disability. 

3.  Entitlement to service connection for right knee disability. 

4.  Entitlement to service connection for left knee disability. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1962 to July 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision. In September 2007 the Veteran filed a Notice of Disagreement with the rating decision; in March 2009 the RO issued a Statement of the Case; and in April 2009 the Veteran submitted a substantive appeal.

The issues of entitlement to service connection low back disability (under a merits analysis), cervical spine disability, right and left knee disabilities, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are being REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed March 1968 rating decision denied the Veteran's claim of service connection for low back injury.

2.  Certain evidence received since the March 1968 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability.   



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  The matter of compliance with VCAA will be addressed in a future decision on the merits.  There is no prejudice with proceeding with the instant decision since the low back claim is being reopened and the remaining issues remanded. 

Legal Criteria, Factual Background and Analysis

A March 1968 rating decision denied the Veteran's claim of service connection for low back injury, based essentially on findings that the service treatment records (STRs) and a VA examination contained no evidence of a back injury.   The Veteran did not initiate an appeal as to this denial by filing a notice of disagreement, and no new and material evidence was received within one year of the rating decision which was not addressed by the RO.  The decision thus became final.  38 U.S.C.A. § 7105(c).

Generally, when the RO denies a claim, and the Veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran contended in his 1968 claim that he incurred a back injury during the winter of 1963, during his active duty service, while serving at McChord Air Force Base.  Evidence of record at the time of the March 1968 rating decision included the Veteran's STRs and a VA examination.  The STRs are silent for any findings, treatment, or diagnosis regarding any back disability, and the spine was normal on clinical evaluation.  Also of record in 1968 was the report of a arch 1968 VA examination which is to the effect that a back injury was not found.  Based on this record, the RO denied the claim.     

Evidence received since the March 1968 decision includes private medical records showing ongoing treatment for diagnosed back problems; two "buddy" statements corroborating the incident cited by the Veteran as the cause of his current back disability; and statements from the Veteran.  The records showing that the Veteran now has a low back disability are clearly new and material when viewed against the backdrop of the prior denial.  As such, the Veteran's low back disability claim is reopened. 



ORDER

New and material evidence has been received to reopen the claim of service connection for low back disability.  The appeal is granted to this extent, subject to the directives set forth in the following remand section of this decision. 


REMAND

Statements from the Veteran and lay witnesses are to the effect that the Veteran received outpatient treatment at Madigan General Hospital at Fort Lewis, Washington, and at the McChord Air Force Base hospital in 1963 followed by light duty.  Additional development is necessary to ensure that all pertinent service treatment records have been located and associated with the claims file. 

The Veteran's neck/cervical spine disability is claimed as secondary to low back disability; therefore this claim must be deferred pending resolution of the low back disability claim.  The Veteran contends that his current knee disabilities were also originally caused by the fall in service; therefore, they must also be deferred pending the necessary additional development for possible outstanding service treatment records.

Regarding the claims of service connection for bilateral hearing loss and tinnitus, the Veteran reported on May 2006 VA audiological examination that he worked as an aircraft mechanic for Boeing for 30 years.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain any additional service treatment records (to specifically include records from Madigan General Hospital at Fort Lewis and at McChord Air Force Base) pertaining to the claimed 1963 or 1964 treatment.  

2.  The RO take appropriate action to request copies of any hearing/audiological testing records from Boeing.

3.  If, and only if, additional evidence is obtained as a result of the actions set forth in paragraphs 1 and 2, then the Veteran should be scheduled for a VA examination, or examinations (as may be appropriate depending on the matters reflected in such additional evidence).  The claims file should be made available to the examiner for review.  Appropriate medical opinions should be obtained.    

4.  The RO should then re-adjudicate the Veteran's claims, including service connection for low back disability under a merits analysis.  The RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


